DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 6/9/22 has been entered. Applicant has overcome the double patenting rejection set forth in the non-final office action mailed 3/29/2022. Claims 11-37 remain pending.
The indicated allowability of claims 11-37 is withdrawn in view of the newly discovered reference(s) to Busch et al. (US PGPub 2006/0207599).  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 12: “cushioning component,, and” should be corrected to --cushioning component, and--  to have only one comma.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 11-14, 17, 21, 26, and 28-35 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Busch et al. (US PGPub 2006/0207599).
Regarding claim 11, Busch teaches a respiratory mask to provide a supply of pressurized air to the entrance of the airways of a patient for treatment of sleep disordered breathing (see Fig. 1 and paragraph 5), comprising: 
a frame (Fig. 1, 22); and 
an interfacing structure (see Fig. 2, interfacing structure comprised of elements 38 and 20), the interfacing structure comprising a connection portion (Fig. 2, diaphragm 38) joined to a cushioning component (Fig. 2, cushioning component 20; see paragraph 43, the diaphrahm and cushion are connected to one another), the connection portion being of reduced hardness or increased flexibility with respect to the frame (see paragraphs 43- 44, the diaphragm changes its shape, having a flexible membrane 44 that is more flexible than the plastic frame 22), the cushioning component being at least partially constructed from a foam material (see paragraph 42) and being configured to directly engage and form a seal with a region of the patient's face in the vicinity of an entrance to the patient's airways (see Fig. 16 and paragraph 42), 
wherein an interior of the interfacing structure at least partially forms a cavity to receive at least a portion of the patient's nose in use (see Figs 1 and 16; the interfacing structure creates a cavity to receive the user’s nose), 
wherein an upper surface of the connection portion is joined to a base surface of the cushioning component (see figs. 2 and 4; the base of the cushion is inserted into an upper surface of the connection portion), and
wherein at least one of the following parameters of the interfacing structure varies around a perimeter of the interfacing structure: 
2) a cross-sectional profile of the connection portion (see Fig. 2, the cross-sectional profile of the connection portion 38 varies, being raised in some portions  and having tabs 50); 
3) an offset of an apex of a cross-sectional profile of the cushioning component (see Figs. 2 and 3, the apex of the cisoin 20 varies around the perimeter, being more toward the outer edge at the cheeks and nose area and more toward the center in the areas between the cheeks and nose); and 
4) an angle of the upper surface of the connection portion in a radial direction (see paragraph 44, the rolling diaphragm changes its shape as it receives force form the seal member or frame, the angle of the upper surface of the diaphragm changing in use).
Regarding claim 12, Busch further teaches wherein the variation of the parameters around the perimeter of the interfacing structure impart a respective variation in a-2-Alicia Kristianne WELLS Appl. No. 16/288,495roll-in effect of the cushioning component (see paragraph 44, the diaphragm variation allows the cushion to roll-in during use).
Regarding claim 13, Busch further teaches wherein the offset of the apex of the cross-sectional profile of the cushioning component in a cheek region of the interfacing structure is different than the offset in a lip region of the interfacing structure (see Figs. 1, 3, and 4 showing the differences in apex in the cross-sectional profile of the cushion, being different at the lip and cheek regions).
Regarding claim 14, Busch further teaches wherein the upper surface is angled inwardly towards an inner portion of the mask in at least one region of the cushioning component to assist in a rolling-in effect of the cushioning component when the mask is worn (see Fig. 2, the cushion upper surface is inwardly angled).
Regarding claim 17, Busch further teaches wherein the connection portion is configured to directly connect to the frame, the connection portion being arranged to support the foam of the cushioning component and connect the cushioning component to the frame (see Fig. 4 and paragraph 45).
Regarding claim 21, Busch further teaches wherein the connection portion comprises a material that has different material properties than the foam of the cushioning component (see paragraph 43 “the rolling diaphragm material may be the same or different material than the one used for seal member 20).
Regarding claim 26, Busch further teaches wherein, in a cross-sectional view, the cushioning component has a trapezoidal  or triangular shape (see Figs. 3 and 4).
Regarding claim 28, Busch further teaches wherein the connection portion is integrally formed with the cushioning component (see fig. 6 and paragraph 26 describing the embodiment where the cushion is molded to the connecting member).
Regarding claim 29, Busch further teaches wherein the cushioning component has a triangular cross-section (see Figs. 3 and 4) and includes: an inner side facing the center of the mask (see Fig. 3 showing inner surface); an outer side facing away from the center of the mask (see Fig. 2 showing outer surface); and a base side (see Fig. 2, bottom of base 34), which includes the base surface, that is arranged to face the upper surface of the connection portion (see Fig. 2, bottom of base surface  34 faces upper surface of 38).
Regarding claim 30, Busch further teaches wherein, in a cross-sectional view, a length of the outer side of the cushioning component is greater than a length of the inner side of the cushioning component, to facilitate the rolling-in effect (see Fig. 20, outer surface of the cushion is longer than the inner surface that contacts the user’s face, the property of facilitating roll-in being inherent in this configuration).
Regarding claim 31, Busch further teaches wherein the outer side further comprises at least an upper portion and a lower portion, wherein the upper portion extends at a reduced angle in comparison to the lower portion (see annotated Fig. below, the lower portion extends at a greater angle compared to the upper, less angled section).

    PNG
    media_image1.png
    363
    449
    media_image1.png
    Greyscale

Annotated Fig. 2 of Busch
Regarding claim 32, Busch further teaches wherein a portion of the cushioning component has an outer surface which has positive curvature in two directions thus forming at least a partial dome (See Fig. 3, positive curvatures at the sides).
Regarding claim 33, Busch further teaches wherein an upper surface of the connection portion is disposed at an angle in at least a cheek region and/or a lip region of the interfacing structure (see Figs. 3 and 4 showing the angle at the cheek regions of the structure).
Regarding claim 34, Busch further teaches wherein the cushioning component in a nasal bridge region has a raised profile relative to an adjacent cheek region of the cushioning component (see Fig. 3 showing raised nose bridge region).
Regarding claim 35, Busch further teaches wherein the frame is more rigid than the connection portion and the connection portion is more rigid than the cushioning component (see paragraphs 42, 43, and 46, the frame is made from rigid plastic, the connection portion is made from elastomer, the cushion is made from foam).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US PGPub 2006/0207599) in view of Veliss et al. (US PGPub 2008/0060649).
Regarding claim 15, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the foam of the cushioning component has a density in the range of 40-70 kg/m3, and an IFD hardness measured in the range of 70 to 160N at 40% compression using the AS 2282.8 testing standard.
However, Veliss teaches an analogous mask system (see abstract and fig. 1-10 wherein the cushioning component is made of foam (see paragraph 420) wherein the foam of the cushioning component has a density in the range of 40-70 kg/m3, and an IFD hardness measured in the range of 70 to 160N at 40% compression using the AS 2282.8 testing standard (see Fig. 14-1 showing the properties of the foam; see paragraph 420).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the foam of Busch to have the density and hardness properties, as taught by Veliss, for the purpose of utilizing appropriate properties for patient comfort and effectiveness.
Regarding claim 16, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the foam of the cushioning component has a tear resistance in the range of 100-500 N/m, and an air permeability in the range of 1 to 16 L/min at 40% compression 20 cmH20.
However, Veliss teaches an analogous mask system (see abstract and fig. 1-10 wherein the cushioning component is made of foam (see paragraph 420) wherein the foam of the cushioning component has a tear resistance in the range of 100-500 N/m (see fig. 14-1, tear resistance range converts to 100-1000 N/m) , and an air permeability in the range of 1 to 16 L/min at 40% compression 20 cmH20 (see Fig. 14-1).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the foam of Busch to have the tear resistaqnce and air permeablity properties, as taught by Veliss, for the purpose of utilizing appropriate properties for patient comfort and effectiveness.
Regarding claim 22, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the connection portion comprises a foam material that is denser than the foam of the cushioning component.
However, Veliss teaches an analogous mask system (see fig. 1 and abstract) wherein the connection portion comprises a foam material that is denser than the foam of the cushioning component (see paragraph 329 and Fig. 20-4; the lower-density foam of the main mask portion is connected via higher density foam portions 1297).
Busch teaches the diaphragm may be made out of foam (see paragraph 43, the diaphragm may be the same material as the foam cushion). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connection portion of Busch to be a higher density foam, as taught by Veliss, for the purpose of using a more durable foam at the connection portion to make it more sturdy.
Regarding claim 23, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the foam of the connection portion has an air permeability in the range of 0-5 L/m2/s.
However, Veliss teaches an analogous mask system (see fig. 1 and abstract) wherein the connection portion comprises a foam material that has an air permeability in the range of 0-5 L/m2/s (see Fig. 14-1).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the foam of the connection portion of Busch to have the air permeability as taught by Veliss, for the purpose of using an appropriate foam for air delivery.
Regarding claim 25, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the foam of the connection portion has an IFD hardness at 40% compression in the range of 10 to 100N
However, Veliss teaches an analogous mask system (see fig. 1 and abstract) wherein the connection portion comprises a foam material that has an IFD hardness at 40% compression in the range of 10 to 100N (see Fig. 14-1).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the foam of the connection portion of Busch to have the hardness as taught by Veliss, for the purpose of using an appropriate foam for air delivery.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US PGPub 2006/0207599) in view of Veliss et al. (US PGPub 2008/0060649) as applied to claim 22 above, and further in view of Keener et al. (US PGPub 3,815,596).
Regarding claim 24, Busch, as modified, teaches all previous elements of the claim as stated above. Busch does not teach wherein the foam of the connection portion has a density in the range of 100-500 kg/m3.
However, Keener teaches an analogous mask system (see fig. 1 and abstract) wherein the connection portion comprises a foam material that has a density in the range of 100-500 kg/m3 (see col. 3, lines 25-30, 12-14 lbs per cubic foot converts to 192-224 kg/m^3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the foam connection of Busch to have the density taught by Keener, for the purpose of using a higher density foam for a more stable connection.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US PGPub 2006/0207599) in view of Geist (US PGPub 20060042629).
Regarding claim 27, Busch teaches all previous elements of the claim as stated above. Busch does not teach wherein the connection portion is integrally formed with the frame
However, Geist teaches an analogous mask system (see Fig. 1 and abstract) wherein the connection portion (Fig. 2a, portion 16) is integrally formed with the frame (see paragraph 37, 16 injection molded into outer frame 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connection portion of Busch to be integrally formed with the frame, as taught by Geist, for a strong connection between the two pieces.
Allowable Subject Matter
Claims 18-20 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ging et al. (US PGPub 2005/0172969); Eifler (US PGPub 2008/0149104).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799